                                                                      Case 8:21-bk-10525-ES         Doc 222 Filed 09/01/21 Entered 09/01/21 12:43:49   Desc
                                                                                                     Main Document     Page 1 of 7



                                                                        1 Daniel A. Lev (CA Bar No. 129622)
                                                                           dlev@sulmeyerlaw.com
                                                                        2 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        3 333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                        4 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        5
                                                                          Ronald Richards (CA Bar No. 176246)
                                                                        6 ron@ronaldrichards.com
                                                                          Law Offices of Ronald Richards & Associates, APC
                                                                        7 P.O. Box 11480
                                                                          Beverly Hills, California 90213
                                                                        8 Telephone: 310.556.1001
                                                                          Facsimile: 310.277.3325
                                                                        9
                                                                          Attorneys for Shady Bird Lending, LLC
                                                                       10
   Professional Corporation




                                                                       11                                UNITED STATES BANKRUPTCY COURT
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

                                                                       13
                                                                            In re                                        Case No. 8:21-bk-10525-ES
                                                                       14
                                                                            THE SOURCE HOTEL, LLC,                       Chapter 11
SulmeyerKupetz, A




                                                                       15
                                                                                                                         SHADY BIRD LENDING LLC’S REPLY
                                                                       16                    Debtor.                     TO OBJECTION OF EB5 INVESTORS
                                                                                                                         TO DEBTOR’S MOTION FOR ENTRY OF
                                                                       17                                                ORDER: (1) ESTABLISHING BIDDING
                                                                                                                         AND SALE PROCEDURES FOR SALE
                                                                       18                                                OF SUBSTANTIALLY ALL OF THE
                                                                                                                         DEBTOR'S ASSETS; (2) APPROVING
                                                                       19                                                FORM OF NOTICE TO BE PROVIDED
                                                                                                                         TO PROSPECTIVE BUYERS; AND (3)
                                                                       20                                                SCHEDULING A HEARING FOR THE
                                                                                                                         COURT TO CONSIDER APPROVAL OF
                                                                       21                                                THE SALE OF SUBSTANTIALLY ALL
                                                                                                                         OF THE DEBTOR’S ASSETS
                                                                       22
                                                                                                                         DATE: September 2, 2021
                                                                       23                                                TIME: 10:30 a.m.
                                                                                                                         PLACE: Courtroom “5A”
                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DAL 2727270v1
                                                                      Case 8:21-bk-10525-ES            Doc 222 Filed 09/01/21 Entered 09/01/21 12:43:49                    Desc
                                                                                                        Main Document     Page 2 of 7



                                                                        1                     Shady Bird Lending, LLC (“Shady Bird”), herby submits “Shady Bird

                                                                        2 Lending, LLC’s Reply to Objection of EB5 Investors to Debtor’s Motion for Entry of Order:

                                                                        3 (1) Establishing Bidding and Sale Procedures for Sale of Substantially All of the Debtor's

                                                                        4 Assets; (2) Approving Form of Notice to be Provided to Prospective Buyers; and (3)

                                                                        5 Scheduling A Hearing for the Court to Consider Approval of the Sale of Substantially All

                                                                        6 of the Debtor’s Assets” (the “Reply”), in response to “Objection of EB5 Investors to

                                                                        7 Debtor’s Motion for Entry of Order: (1) Establishing Bidding and Sale Procedures for Sale

                                                                        8 of Substantially All of the Debtor's Assets; (2) Approving Form of Notice to be Provided to

                                                                        9 Prospective Buyers; and (3) Scheduling A Hearing for the Court to Consider Approval of

                                                                       10 the Sale of Substantially All of the Debtor's Assets” (the “EB5 Opposition”), filed by

                                                                       11 certain EB5 Investors (the “EB5 Investors”), filed in response to the “Notice of Motion and
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 Motion for Entry of Order: (1) Establishing Bidding and Sale Procedures for Sale of

                                                                       13 Substantially All of the Debtor’s Assets; (2) Approving Form of Notice to be Provided to

                                                                       14 Prospective Buyers; and (3) Scheduling A Hearing for the Court to Consider Approval of

                                                                       15 the Sale of Substantially All of the Debtor's Assets; Declarations of Donald Chae and
SulmeyerKupetz, A




                                                                       16 Chris Jackson in Support Thereof” (the “Motion”), filed by the debtor The Source Hotel,

                                                                       17 LLC (the “Debtor”), and represents as follows:

                                                                       18                                                          I.

                                                                       19                                          PREFATORY STATEMENT

                                                                       20                     The Court should reject the EB5 Investors’ attempt to re-litigate issues

                                                                       21 previously raised in the context of the Court’s recent approval of the settlement reached

                                                                       22 between the Debtor, Shady Bird, and the Guarantors.1 The Court already approved the

                                                                       23 settlement, which had embedded in it provisions the EB5 Investors again question. For

                                                                       24

                                                                       25
                                                                            1
                                                                                Unless otherwise stated, the use of capitalized terms herein shall have the meaning ascribed to them in
                                                                       26 the “Notice of Motion and Motion for Entry of Order: (1) Establishing Bidding and Sale Procedures for Sale
                                                                            of Substantially All of the Debtor's Assets; (2) Approving Form of Notice to be Provided to Prospective
                                                                       27 Buyers; and (3) Scheduling A Hearing for the Court to Consider Approval of the Sale of Substantially All of
                                                                            the Debtor's Assets; Declarations of Donald Chae and Chris Jackson in Support Thereof” [Docket No. 221].
                                                                       28


                                                                            DAL 2727270v1                                          2
                                                                      Case 8:21-bk-10525-ES        Doc 222 Filed 09/01/21 Entered 09/01/21 12:43:49            Desc
                                                                                                    Main Document     Page 3 of 7



                                                                        1 instance, the settlement required the Debtor to schedule a sale hearing for September

                                                                        2 30, 2021, and there is no reason to adjust this timeframe at all. Filing a 342 page

                                                                        3 objection with a heavily redacted letter of intent is frankly a waste of the Court’s and the

                                                                        4 parties’ time. The EB5 Investors can register and bid at the auction, like any other

                                                                        5 interested party. This is simply a motion for reconsideration which should be rejected.

                                                                        6                   Any internal issues the EB5 Investors are having which may be delaying

                                                                        7 their ability to produce a bid are not concerns of the Debtor, Shady Bird, or this Court. To

                                                                        8 reiterate, the EB5 Investors have known for months that the Debtor was going to be

                                                                        9 auctioning this property at some not too distant point in the future, and their own delay or

                                                                       10 dysfunction cannot be used to derail the bargained-for date and terms of the settlement

                                                                       11 governing the auction sale. If the EB5 Investors believe that insufficient marketing was
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 undertaken, they can raise those objections when the sale motion is filed. There is no

                                                                       13 need to pre-judge the Debtor’s marketing efforts and bow to the EB5 Investors to move

                                                                       14 the sale hearing by two weeks based on the unsupported assumption that this will

                                                                       15 increase the value of the property.
SulmeyerKupetz, A




                                                                       16                   Similarly, the Court cannot now excise from the bidding procedures the

                                                                       17 limited right of Shady Bird to be consulted regarding any potential bidder. Contrary to the

                                                                       18 EB5 Investors’ unfounded allegations, Shady Bird is not gaining an unfair advantage by

                                                                       19 knowing the contents of competing bids before such information is available to other

                                                                       20 potential bidders, and it certainly is not going to use its consultation rights to influence the

                                                                       21 Debtor’s business decision, especially who is a qualified bidder and who is the successful

                                                                       22 bidder. In fact, the court-approved settlement expressly prohibits Shady Bird from having

                                                                       23 any direct or indirect communications with any prospective bidder. It is important to note

                                                                       24 that Shady Bird retains its statutory right to credit bid under 11 U.S.C. § 363(k), as

                                                                       25 referenced in the court-approved settlement. Therefore, as a pre-qualified bidder, Shady

                                                                       26 Bird is not gaining any advantage over other bidders.

                                                                       27                   In addition, as noted, the Debtor, not Shady Bird, will be the ultimate arbiter

                                                                       28 of what bids to pre-approve for the sale, and the Court will ultimately determine who the


                                                                            DAL 2727270v1                                   3
                                                                      Case 8:21-bk-10525-ES          Doc 222 Filed 09/01/21 Entered 09/01/21 12:43:49                    Desc
                                                                                                      Main Document     Page 4 of 7



                                                                        1 successful purchaser will be on September 30. There are no facts, therefore, that

                                                                        2 demonstrate that the auction will be anything other than a fair and even playing field,

                                                                        3 since Shady Bird is not serving as both “referee and player” as the EB5 Investors’

                                                                        4 recklessly and falsely allege.

                                                                        5                   The parade of horribles that is described in the Opposition is simply an

                                                                        6 attempt to delay the agreed-upon deal. There will never be a good time to wipe out the

                                                                        7 EB5 Investors’ junior liens if no one bids, but that is not the problem of the Court. The

                                                                        8 settlement struck a fair balance between the accrued interest damages to the lender

                                                                        9 while providing the Debtor sufficient time to sell the property, and the market will now

                                                                       10 dictate whether it is sold or foreclosed. As we just witnessed on the world stage, exits

                                                                       11 are rarely clean and the relationship between Shady Bird and the Debtor is on auto pilot,
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 has a planned end date, and the Court should let the settlement play out as agreed by

                                                                       13 the parties. The EB5 Investors’ Opposition with redacted documents only sends one

                                                                       14 message, delay, delay, and delay. This is exactly what Shady Bird negotiated away,

                                                                       15 more delay.
SulmeyerKupetz, A




                                                                       16                   Therefore, the bidding procedures must not be altered to delay the court-

                                                                       17 approved sale date already selected by the settling parties or to remove the limited

                                                                       18 consultation rights granted to Shady Bird.2

                                                                       19                               [Remainder of page intentionally left blank]

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24   2
                                                                              Although not of prime importance for purposes of this Motion, Shady Bird also objects to the request that
                                                                            the bidding procedures include the establishment of an escrow or other mechanism to resolve any priority
                                                                       25   disputes between the mechanic liens and the secured claims of the EB5 Investors. The bidding
                                                                            procedures also do not need to be revised to take into account the assumption and assignment procedures
                                                                       26   for executory contracts that the Debtor has represented will be available soon in the form of the separate
                                                                            sale motion. Finally, the bidding procedures do not need to include the typical free and clear language
                                                                       27   which normally is found in the operative sale motion, not the actual bidding procedures. Again, any of the
                                                                            these issues can be taken up by the EB5 Investors when the Debtor files its sale motion.
                                                                       28


                                                                            DAL 2727270v1                                        4
                                                                      Case 8:21-bk-10525-ES        Doc 222 Filed 09/01/21 Entered 09/01/21 12:43:49         Desc
                                                                                                    Main Document     Page 5 of 7



                                                                        1                                                 II.

                                                                        2                                          CONCLUSION

                                                                        3                   Based on the foregoing, Shady Bird respectfully requests that the

                                                                        4 Opposition be overruled in its entirety, that the Motion be granted in all respects, and for

                                                                        5 such other and further relief as the Court deems just and proper under the

                                                                        6 circumstances.

                                                                        7 DATED: September 1, 2021                  SulmeyerKupetz
                                                                                                                    A Professional Corporation
                                                                        8

                                                                        9

                                                                       10                                           By: /s/ Daniel A. Lev        _________________
                                                                                                                        Daniel A. Lev
                                                                       11                                               Attorneys for Shady Bird Lending, LLC
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 DATED: September 1, 2021                  Law Offices of Ronald Richards & Associates, APC
                                                                       13

                                                                       14
                                                                                                                    By: /s/ Ronald Richards      _________________
                                                                       15                                               Ronald Richards
SulmeyerKupetz, A




                                                                                                                        Attorneys for Shady Bird Lending, LLC
                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DAL 2727270v1                                  5
         Case 8:21-bk-10525-ES                   Doc 222 Filed 09/01/21 Entered 09/01/21 12:43:49                                     Desc
                                                  Main Document     Page 6 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): SHADY BIRD LENDING LLC’S REPLY TO
OBJECTION OF EB5 INVESTORS TO DEBTOR’S MOTION FOR ENTRY OF ORDER: (1) ESTABLISHING BIDDING
AND SALE PROCEDURES FOR SALE OF SUBSTANTIALLY ALL OF THE DEBTOR'S ASSETS; (2) APPROVING
FORM OF NOTICE TO BE PROVIDED TO PROSPECTIVE BUYERS; AND (3) SCHEDULING A HEARING FOR THE
COURT TO CONSIDER APPROVAL OF THE SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 1, 2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

See Attached

                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date)             , I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.



                                                                                         Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)          , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 September 1, 2021                         Cheryl Caldwell                                      /s/Cheryl Caldwell
 Date                                      Printed Name                                         Signature




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 8:21-bk-10525-ES                   Doc 222 Filed 09/01/21 Entered 09/01/21 12:43:49                                     Desc
                                                  Main Document     Page 7 of 7


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Ron Bender on behalf of Debtor The Source Hotel, LLC
rb@lnbyb.com

Christopher G. Cardinale on behalf of Creditor City Of Buena Park
ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com

Christopher G. Cardinale on behalf of Interested Party City Of Buena Park
ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com

Michael G Fletcher on behalf of Creditor Evertrust bank
mfletcher@frandzel.com, sking@frandzel.com

Amir Gamliel on behalf of Interested Party Courtesy NEF
amir-gamliel-9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com

Robert P Goe on behalf of Creditor Westranco, Inc.
kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com

Nancy S Goldenberg on behalf of U.S. Trustee United States Trustee (SA)
nancy.goldenberg@usdoj.gov

Peter F Jazayeri on behalf of Interested Party Cordes & Company, by and through Bellann Raile
peter@jaz-law.com

Peter F Jazayeri on behalf of Other Professional Cordes & Company, by and through Bellann Raile
peter@jaz-law.com

Daniel A Lev on behalf of Creditor Shady Bird Lending, LLC
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Daniel A Lev on behalf of Interested Party Courtesy NEF
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Robert K Lu on behalf of Creditor Jian Hua
edw21600@gmail.com

Kyle J Mathews on behalf of Creditor Beach Orangethorpe, LLC; Beach Orangethorpe II, LLC
kmathews@sheppardmullin.com

Juliet Y Oh on behalf of Debtor The Source Hotel, LLC
jyo@lnbyb.com, jyo@lnbrb.com

Ho-El Park on behalf of Interested Party Courtesy NEF
hpark@hparklaw.com

Ronald N Richards on behalf of Creditor Shady Bird Lending, LLC
ron@ronaldrichards.com, morani@ronaldrichards.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com

United States Trustee (SA)
ustpregion16.sa.ecf@usdoj.gov
CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
